Beck, J.
(After stating the foregoing facts.) We are of the opinion that the court correctly held that the petition should be dismissed upon general demurrer. While James B. Wilson, after having sold the trust estate which was created for his wife for her life, with his children as remaindermen, dissipated the proceeds thereof, it does not appear that when he deeded other property to his wife it was done as a substitution in lieu of the trust estate; nor were the proceeds of the trust estate which James B. Wilson sold and dissipated traced into the property which James B. Wilson conveyed to his wife, Maria L. Wilson. In the deed from James B. Wilson to his wife, Maria L. Wilson, after reciting that as trustee he had sold a certain house and lot in the City of Augusta for the sum of $900 or about that sum, which he had received for the property and which came into his hands as trustee, and that through unfortunate investments alleged to have been, made in good faith, but without the consent of his wife, the trust funds were wholly lost and dissipated, he then recites that “ justice and equity require that I should reimburse my said wife for the amount so lost by me, and being willing so to do,” etc. And then the deed further recites, “Now, therefore, this indenture made this 31st day of February, in the year of our Lord 1879, between James B. Wilson of the County of Fulton and State of Georgia, of the one part, and his wife, Maria L. Wilson of the same place, of the other part, witnesseth: That said James B. Wilson, for and in consideration of the premises aforesaid, to wit, the sum of nine hundred dollars to him in hand paid, at and before the sealing and delivery of these presents, the receipt whereof is hereby acknowledged, hath granted, bargained, sold, and conveyed and doth by these presents grant, sell, bargain, and convey unto his said wife, Maria L. Wilson, all that tract of land,” etc. Here follows a description of the land, part of which is now in controversy. Then follows the habendum *204clause: “To have and to hold the said premises with all and singular the rights, members, and appurtenances to the same in any manner being or belonging, to the only proper use, benefit, and behoof of her, the said Maria L. Wilson, her heirs, executors, administrators, and assigns, in fee simple. And the said James B. Wilson, his heirs, executors, and administrators, the said premises unto the said Maria L. Wilson, her heirs, executors, administrators, and assigns, against the said James B. Wilson, his heirs, executors, and administrators, and all and every other person or persons, shall and will warrant and defend forever by virtue of these presents.” While there might be a strong inference that James B. Wilson intended this land as a substitution for the land included in the trust estate which had been dissipated, and that it should be impressed with the trust and uses created in the deed first referred to in the statement of facts, from the recital that it is in consideration of the said sum of $900, the same amount which he had received for the trust estate, this inference can not overcome the necessary construction of the deed from Wilson to his wife. Under the recitals in that deed this is an intent to convey to the wife property “to reimburse my said wife for the amount so lost by me;” and after this recital showing the purpose for which this deed was made, in the habendum clause it is recited that she is to have and hold this property to the only proper use, benefit, and behoof of her, the said Maria L. Wilson, her heirs, executors, administrators, and assigns, in fee simple. This was a conveyance in fee simple by a deed warranting title; and a court can not by construction pass upon inferences and convert it into a deed conveying a mere life-estate to Maria L. Wilson and the remainder to her children. Whether the deed could have been so reformed as to speak the alleged intention of the grantor need not be inquired into, as no attempt is made to reform it, and proper parties for that purpose are not before the court. The allegation in the petition that the deed from James B. Wilson to his wife, Maria L. Wilson, substituted the property conveyed in that deed for the trust property dissipated was a mere conclusion based upon the construction of a deed which does not have the import sought to be ascribed to it. The ruling of the court below sustaining a general demurrer to the petition was right, and must be affirmed.

Judgment affirmed.


All the Justices concur.